EXAMINER'S COMMENT AND AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


SPECIFICATION
For clarity of disclosure, the specification have been amended to cancel ALL extraneous information related to the functionality of the claimed design in the special descriptive statement following the figure descriptions. 
Therefore, the specification has been amended to read:
-- Fig. 1.1 is a Perspective view showing the front and right side view of the bottom of the
Spectacles with Case showing the new design;
Fig. 1.2 is a Front view thereof:
Fig. 1.3 is an alternate Front view thereof with the Spectacles partially in the Case;
Fig. 1.4 is a Bottom view thereof;
Fig. 1.5 is a Back view thereof:
Fig. 1.6 is a Left side view thereof:
Fig. 1.7 is a Right view thereof;
Fig. 1.8 is a Left side view thereof. –

[

CONCLUSION
The claim is allowable over the prior art cited.


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY E THURMAN/Primary Examiner, Art Unit 2915